MerrimoN, J.
The constituent elements of the crime of forgery at common law, are the false making or alteration of the writing or instrument forged, the fraudulent purpose, and the tendency and capacity of it to prejudice the right of another person.
If such tendency and sufficiency of the instrument appear upon its face, it will only be necessary to aver its false and fraudulent nature, setting forth an exact copy of it in the indictment. If, however, these do not appear,' but there are extraneous facts that make the instrument have such tendency, and therefore, the subject of forgery, those facts must be averred in connection with it in such apt way, as will make the tendency appear. This is necessary, because the Court must see that the complete offence is charged.
In this case, the tendency of the writing forged to prejudice the right of another person plainly appears. Obviously, if the order had been genuine, the maker of it would certainly have been liable, if the person to whom it was addressed, has in compliance with it, supplied the money, or goods in lieu of it, notwithstanding the informality, and the misspelling of the name of the maker. It is true, as contended by the appellant’s counsel, that the order must have resembled a genuine one, and been such as might have deceived or misled a reasonable person; but this does not imply that it must have been perfect and orderly in form, and correctly spelled the names of the persons mentioned in it. Á genuine order might be informal, or slightly incomplete — some of the words misspelled — a firm addressed not precisely by its name — the maker might, in his haste, or by inad*917vertence, omit a letter from his name — some or all these imperfections might appear upon careful examination, and yet a reasonably cautious business man might — would—frequently accept such order, attributing the irregularities to haste and inadvertence, in some respects perhaps, to lack of accurate information.
Orders for goods and the like, are often drawn hastily — carelessly. Many business men pay little attention to spelling or forms, and moreover, haste in the course of business will not allow of strict scrutiny of orders presented to be acted upon promptly. If, therefore, the false and fraudulent paper writing be such as that it might, from its nature, and the course of business, deceive or mislead to the prejudice of another pei’son, the offence of forgery would be complete.
The order in question was such a one. If genuine, a reasonably cautious man might, probably would, take and act upon it, if he knew the person making it, and had, or would like to have, business relations with him. It might be incautious, but not unreasonable to accept and act upon it, in the course of business. Indeed, the person to whom it was addressed did so. State v. Thorn, 66 N. C., 644; State v. Leak, 80 N. C., 403; State v. Lane, Ibid., 407; State v. Keeter, Ibid., 472; Archibold’s Cr. Pl., 345; State v. Murray, ante, at this Term.
The indictment does not charge an offence under the statute, but at common law. It was therefore unnecessary, indeed, not proper, to conclude, against the statute. This, however, may be treated as surplusage. State v. Lamb, 65 N. C., 419; State v. Leak, supra.
There is uo error. The judgment must be affirmed, and to that end, let this opinion be certified to the Suprior Court.
No error. - Affirmed.